Citation Nr: 1424623	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-26 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to February 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The February 2011 rating decision also denied the Veteran's claim of entitlement to service connection for sinusitis.  Although the Veteran filed a timely notice of disagreement as to this issue, he did not complete his appeal with the filing of a substantive appeal (VA Form 9 or similar) following the issuance of a statement of the case in December 2011.  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed tension headaches are related to his military service.

2.  The Veteran's currently diagnosed right ankle disability is not related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed tension headaches were incurred in military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A right ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in February 2010, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes the Veteran's statements, the Veteran's service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's headaches and right ankle symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to a nexus between the Veteran's headaches and right ankle disability and his military service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded a VA examination in December 2011 for his headaches and right ankle disability.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.
Legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).
Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  
Service connection for headaches

The Veteran is claiming entitlement to service connection for headaches, which he contends is due to his military service.  See, e.g., the April 2014 Board hearing transcript, page 3.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with tension headaches.  See the December 2011 VA examination report.  Hickson element (1) is therefore satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document the Veteran's complaints of daily headaches in February 1969.  At that time, he was assessed with tension vs. sinus headaches.  He also complained of frequent headaches on his report of medical history in conjunction with his January 1971 separation examination.  The remainder of his service treatment records is absent complaints of or treatment for headaches.  However, based on the documentation of complaints of and treatment for headaches during service, the Board finds that Hickson element (2) is satisfied.

With respect to element (3), nexus, for reasons expressed immediately below the Board finds that the medical evidence in this case shows that there exists a contributory relationship between the Veteran's military service and his current headaches, and that service connection is therefore warranted as to this claim.  

Specifically, the Veteran was afforded a VA examination for his headaches in December 2011.  The VA examiner noted the Veteran's treatment for tension headaches during service in 1969.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with tension headaches and concluded that it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were incurred in service.  The examiner's rationale for his conclusion was based on his review of the Veteran's treatment for ongoing headaches in service as well as his report of intermittent headaches since service.  He further reported that it is not uncommon for this type of headache to reoccur or persist for years.     

The December 2011 VA examination report was based upon a thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Pertinently, the Board notes that there is no medical evidence which demonstrates the Veteran's headaches are not related to his military service.  The United States Court of Appeals for Veterans Claims (Court) has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Although the RO has inexplicably determined that tension headaches are not qualifying disabilities for VA purposes, the basis on which that decision was made is wholly unclear to the Board.  For the reasons expressed above, the Board finds that the competent and probative evidence of record indicates the Veteran's headaches, specifically diagnosed as tension headaches, are related to his military service.  Hickson element (3), nexus, has accordingly been satisfied.

In summary, for reasons and bases expressed above, the Board concludes that service connection for headaches is warranted.  The benefit sought on appeal is granted.




Service connection for a right ankle disability

The Veteran contends that he has a right ankle disability that is related to his military service, specifically treatment for a right ankle sprain in 1968 after he fell in to a foxhole or bunker.  See the April 2014 Board hearing transcript, page 7.  
The Board initially notes that the record does not reflect medical evidence showing any manifestations of arthritis of the right ankle during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings that are consistent with arthritis of the right ankle until 2010 (more than 35 years after the Veteran's separation from active service).  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).  Having determined that service connection is not warranted on a presumptive basis, the Board will next turn to whether service connection is warranted on a direct basis.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to element (1), current disability, the medical evidence of record documents a diagnosis of post traumatic degenerative joint disease of the right ankle.  See, e.g., the December 2011 VA examination report.  Element (1) is therefore satisfied.    

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document treatment for the Veteran's reported right ankle injury in 1968.  Specifically, a June 1968 treatment record notes that he twisted his right ankle running from a rocket attack which was a false alarm.  An X-ray report was negative for a fracture, and the Veteran was prescribed an Ace bandage and was on limited duty.  On his January 1971 report of medical history in conjunction with his separation examination, the Veteran reported a fractured right ankle, although no sequelae was noted.  Furthermore, examination of the ankle at that time was normal.  The remainder of the Veteran's service treatment records are absent complaints of or treatment for a right ankle disability.  However, as the service treatment records document treatment for the right ankle injury, the Board finds that Hickson element (2) is satisfied.
  
Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right ankle disability is related to his military service.

In this regard, the Board notes that the Veteran was afforded a VA examination in December 2011.  Pertinently, the examiner considered the Veteran's in-service ankle injury, medical history, as well as a postservice occupational crush injury to the right ankle in December 1973 that required surgical repair.  The examiner also considered the Veteran's complaints of postservice continuation of pain in the right ankle.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with post traumatic degenerative joint disease of the right ankle and concluded that it is less likely than not (less than 50 percent probability) that the right ankle disability was incurred in or caused by the Veteran's military service.  The examiner's rationale for his opinion was based on his finding that although the Veteran injured his right ankle in June 1968, X-rays at that time were normal (negative for a fracture).  Moreover, the sprain to the Veteran's ankle "completely resolved and the ankle returned to full function."  Additionally, the Veteran did not have any further problem or symptoms related to the right ankle until the crush injury in December 1973.  

The December 2011 VA examination was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  Further, in rendering the opinion, the VA examiner considered the Veteran's medical history, to include in-service treatment for the right ankle injury, and determined that the Veteran's current right ankle disability is not related to his military service.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so as to.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain), has presented no probative clinical evidence of a nexus between his right ankle disability and his military service.   The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current right ankle disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of orthopedics to render medical opinions, the Board must find that his contention with regard to a nexus between his right ankle disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a right ankle disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, a right ankle disability is dated in January 2010 when the Veteran filed his claim for VA benefits.  This was more than 35 years after the Veteran left service in February 1971.  

While the Veteran is competent to report right ankle pain over the years since service, the Board notes that a right ankle disability was not reported at the time of his service discharge in January 1971.  On the contrary, examination at that time was normal, and although his injury in 1968 was noted, there was also a report of "no sequelae."  The Board therefore finds that his current statements regarding a continuity of a right ankle disability are outweighed by the January 1971 separation examination and December 2011 VA examination report.  Indeed, the separation examination and VA examination report contradict any current assertion that his current right ankle disability was manifested during service.  There is no competent medical evidence that the Veteran complained of or was treated for a right ankle disability for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disability.  The benefit sought on appeal is accordingly denied.
ORDER

Entitlement to service connection for tension headaches is granted.

Entitlement to service connection for a right ankle disability is denied.


REMAND

Service connection for bilateral hearing loss disability and tinnitus

The Veteran contends that service connection is warranted for a bilateral hearing loss and tinnitus.  

In this case, the Veteran was afforded a VA examination in September 2010 in connection with his claim for service connection for hearing loss and tinnitus.  The examiner conceded noise exposure in service, and noted that the Veteran's electronic hearing test conducted at enlistment and discharge showed that he did not have hearing damage while in service (no significant threshold shift beyond normal variability).  Based on the finding that the Veteran's enlistment and separation examinations indicated normal results, the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not caused by his military noise exposure.  However, the Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R.    § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss disability and tinnitus resulted.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  In addition, the September 2010 VA examination found the Veteran to have a bilateral hearing loss disability by VA standards.  See 38 C.F.R. § 3.385.

Nevertheless, the September 2010 VA examiner provided an opinion based on the fact that the Veteran was not shown to have hearing loss in service.  Additionally, he did not specifically address the Veteran's report of a continuity of hearing difficulty since separation from service.  The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of any bilateral hearing loss disability or tinnitus that may be present. 

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a suitably qualified VA audiologist for a clarifying opinion as to the nature and etiology of any bilateral hearing loss disability and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss disability and/or tinnitus is causally or etiologically related to his military service, including his credible report of noise exposure.  In addition, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The singular fact that a hearing loss was not shown in service cannot legally serve as the rationale for finding that a current hearing loss is not related to service.  Moreover, the examiner should address the Veteran's report of a continuity of hearing difficulty since discharge from service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.   

2. Thereafter, readjudicate the Veteran's bilateral hearing loss disability and tinnitus claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action. 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


